Citation Nr: 0013603	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for scars of the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel





REMAND

The appellant served on active duty from May 1993 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for multiple disabilities, to 
include a low back condition, and scars of the left hand.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in January 1998.  
A statement of the case was forwarded to the appellant in 
November 1998.  The appellant perfected an appeal in this 
matter in December 1998.  In his substantive appeal, VA Form 
9, the appellant checked the appropriate box indicating that 
he did not desire to have a personal hearing in this matter.  
However, in separate correspondence, VA Form 21-4138, dated 
in December 1998, the appellant requested a hearing in this 
matter.  The record reflects that the RO has not responded to 
the appellant's request in this regard.

Further, the Board notes that clarification is warranted with 
respect to the issues for which appellate review is requested 
in this case.  Specifically, a preliminary review of the 
record discloses that the appellant's notice of disagreement 
addresses each of the issues which were the subject of the 
October 1997 rating determination.  In his substantive 
appeal, however, the appellant addressed only his claimed 
disabilities of the back, and scars of the left hand.  In the 
appropriate box on that form, the appellant indicated his 
intent to appeal all of the issues noted on the statement of 
the case.  The representative, in a written brief 
presentation dated in May 2000 addressed the issues of 
service connection for low back disability and scars of the 
left hand.  Thus, the Board is unable to discern the nature 
of the claims currently in appellate status.

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should contact the appellant and 
request him to clarify the issues on appeal.
 
2.  The RO should thereafter schedule the 
appellant for a personal hearing at the 
regional office.

3.  The RO should readjudicate the 
appellant's claims.  If the determination 
remains adverse to the appellant, the RO 
should issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


